DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Species 2 (Figs. 3 and 4 of the specification) where Applicants further indicated that Claims 1-11 read on the elected species in the reply filed on April 15, 2022 is acknowledged (p. 5, second full paragraph in Applicants’ reply filed on April 15, 2022).  
	Applicants’ election is made FINAL.  

Status of the Claims
With Applicants’ election as described above Claims 1-11 are pending and are examined on the merits in the U.S. National stage application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		all of the centering pins are aligned with respect to one another exclusively via the cover element (Claim 1, last two lines).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because	
			what is believed to be the lead line associated with reference numeral 8 in Fig. 3 needs to be lengthened so as to be adjacent reference numeral 8 for to ensure a consistent understanding of Fig. 3 to a reader of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the previously amended Abstract Applicants filed on December 13, 2019 is objected to because it is written using legal phraseology (“said gear wheels”, Abstract, lines 4 and 5) and also contains 161 words (161 words > 150 words).      
	Appropriate correction is required.
The specification is missing section headers that would provide greater clarity and organization to the specification.  Suggested headers for the arrangement of a specification are described below.    
	Appropriate correction is required.
	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informality:
		¶ 0005 of the specification describes “patent claim 1” (line 1) and “dependent patent claims” (line 3) and “patent claims” (line 4), however, no claims in Applicants’ disclosure have yet been patented.
	Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
		Claim 1 recites the phrase “wherein all said centering pins are aligned with respect to one another exclusively via the cover element” (Claim 1, last two lines), however, all of the center elements (34(s)) as shown in Fig. 3 are not aligned via the cover plate (for example, bearings (10, 11, Fig. 3) are shown being aligned via the base plate (3) and not the cover element (4).    

Claim Objection
Claim 1 is objected to because of the following informality:
		“the housing at least two bores” (Claim 1, line 10) should be ‘the housing by at least two bores’.
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0304541 (Goetschenberg et al.; published on December 10, 2009) (GOETSCHENBERG).  
	In reference to Claim 1, GOETSCHENBERG discloses:  
		A pump assembly (gear pump, title, Abstract, Figs. 1-15) comprising 
			- a housing (includes housing 10, second cover 14, motor housing 64, ¶ 0036, line 3, ¶ 0032, line 3, and ¶ 0049, line 2, Figs. 1, 2, 8 and 9) with at least one base plate (14) and a cover element (64), which are interconnectable in order to form a pressure chamber (within 10, Figs. 1 and 2); and 
			- two gear wheels (two intermeshing gear wheels 16, 18, ¶ 0032, lines 6 and 7), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing (at outer periphery of 16, Fig. 2) with a first outside diameter and an outer circumferential surface of the second gear wheel (18) has a second toothing (at outer periphery of 18, Fig. 2) with a second outside diameter (Fig. 2), wherein the gear wheels (16, 18) intermesh via the toothings in order to convey a fluid (power steering fluid, title); wherein the gear wheels (16, 18) are arranged along an axial direction in the pressure chamber (within 10) between the base plate (14) and the cover element (64); 
			wherein the pressure chamber (where reference numeral 32 is disposed in Fig. 1) is formed in the housing (includes 10, 14, 64) at least by two bores (see Fig. 2 within 10), wherein the first gear wheel (16) is arranged in a first bore with a first inside diameter (Fig. 2) and the second gear wheel (18) is arranged in a second bore with a second inside diameter (Fig. 2), wherein a plurality of centering pins (32(s), 34(s)) are provided for aligning the bores and the gear wheels (16, 18) with respect to one another, wherein all said centering pins (32(s), 34(s), ¶ 0036, lines 24-27) are aligned with respect to one another exclusively via the cover element (64) or the base plate (14).  
	In reference to Claim 5, GOETSCHENBERG further discloses that an intermediate element (10, Figs. 1, 2, 8, and 9) is arranged along the axial direction between the base plate (14) and the cover element (64), wherein the intermediate element (10) has the bores and surrounds the gear wheels (16, 18) on the outside in a radial direction (Figs. 1, 2, and 8-9) and, together with the base plate (14) and the cover element (64), forms the pressure chamber (where reference numeral 32 is disposed in Fig. 1).  

Claims 1-2, 4, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0180160 (Bodzak et al.; published on September 25, 2003) (BODZAK).  
	In reference to Claim 1, BODZAK discloses 
		A pump assembly (title, Abstract, Figs. 1-4), comprising 
			- a housing (housing part 10 + cap part 12, in combination, ¶ 0010, lines 6 and 7, Fig. 2) with at least one base plate (10) and a cover element (12), which are interconnectable (via fasteners shown in the upper and lower portions of Fig. 2) in order to form a pressure chamber (pump chamber 14, ¶ 0010, line 9); and 
			- two gear wheels (gear wheels 16, 18, ¶ 0010, lines 14-17), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing with a first outside diameter and an outer circumferential surface of the second gear wheel (18) has a second toothing with a second outside diameter (¶ 0013, lines 5-9, the teeth have outer diameters and outer circumferential surfaces), wherein the gear wheels (16, 18) intermesh (¶ 0010, line 9) via the toothings in order to convey a fluid (Abstract, lines 4-9); wherein the gear wheels (16, 18) are arranged along an axial direction in the pressure chamber (14, Fig. 2) between the base plate (10) and the cover element (12); 
			wherein the pressure chamber (14) is formed in the housing (10+12, in combination) at least by two bores (17, 19, Fig. 7), 
			wherein the first gear wheel (16) is arranged in a first bore (?7) with a first inside diameter and the second gear wheel (18) is arranged in a second bore (19) with a second inside diameter (Abstract, lines 4-9), wherein a plurality of centering pins (bearings 24, 26 are pin-like structures on to which the gears 17, 18 are received) are provided for aligning the bores (17, 19) and the gear wheels (16, 17) with respect to one another (become aligned when the gear wheels are received on the bearings 24, 26, Fig. 2}, wherein all said centering pins (24, 26) are aligned with respect to one another exclusively via the base plate (10; 24 and 26 each extend from the base plate 10). 
	In reference to Claim 2, BODZAK further discloses that the first gear wheel (16, Fig. 2) and the second gear wheel (18) are each a ring gear (each gear 16, 17 is in the shape of ring to be broadly interpreted as a ring gear, Figs. 1 and 2), wherein the first gear wheel (16) is arranged on a first bearing bushing (bearing journal 24, and edge of 24 is crossed by the lead line of reference numeral 30, ¶ 0010, last two lines, Fig. 1) and the second gear wheel (18) is arranged on a second bearing bushing (26, ¶ 0010, last two lines), wherein the first bearing bushing (24) and the second bearing bushing (26) are each mounted only in the base plate (10, Fig. 2), wherein the first bearing bushing (24) and the second bearing bushing (26) each form a centering pin (each bearing bushing is a pin-like structure in cross section that allows alignment of the gears 16, 18 during initial assembly of BODZAK’s pump).  
	In reference to Claim 4, BODZAK also discloses that at least one of the bearing bushings (24, Figs. 1 and 2) is connected in an integrally bonded manner to and formed integrally with the base plate (10, “The bearing journals 24, 26, are embodied integrally with the housing part 10 and extend approximately parallel to each other.”, ¶ 0010, lines 12-14).  
	In reference to Claim 6, BODZAK further discloses that at least the base plate (10, Figs. 1 and 2) and the cover element (12, Figs. 1 and 2) are aligned with respect to each other and interconnected via connecting elements (structures crossed by the lead lines of 17 and 26, along with fastening elements at the upper and lower portions of Fig. 2), wherein each connecting element forms a centering pin (centers 12 onto 10 and/or are pins that at the center of the assembly that communicate 10 with 12).  
	In reference to Claim 8, BODZAK further discloses that at least one of the gear wheels (16, 18, Figs. 1 and 2) is drivable as a driving gear wheel via a drive shaft (driving shaft 30, ¶ 0011, lines 1-3), wherein the drive shaft (30) is connectable to the driving gear wheel (gear 16 being driven by shaft 30 is the driving gear wheel) via an opening in the cover element (12, Figs. 1 and 2).  
	In reference to Claim 11, BODZAK discloses 
		A method for producing a pump assembly (title, Abstract, Figs. 1-4), wherein the pump assembly has at least one housing (housing part 10 + cap part 12, in combination, ¶ 0010, lines 6 and 7} with at least one base plate (10) and a cover element (12) and also two gear wheels (gear wheels 16, 18, 9 ¶ 0010, lines 14-17) as a conveying mechanism (Abstract, lines 4-9), wherein an outer circumferential surface of the first gear wheel (16) has a first toothing with a first outside diameter and an outer circumferential surface of the second gear wheel (16) has a second toothing with a second outside diameter (¶ 0013, line 6, and teeth have outside diameters and outer circumferential surfaces), wherein the gear wheels (16, 18) are each ring gears (each of 16, 16 are shaped like a ring); wherein the method comprises the following steps:
			a) providing the base plate (10), the cover element (12), the first gear wheel (16) and also the second gear wheel (18); wherein a plurality of centering pins (bearings 24, 26 are pin-like structures on to which the gears 16, 18 are received) are provided only in the base plate (10) for aligning the gear wheels (16, 16) with respect to a pressure chamber (14) provided in the housing (10+12, in combination), wherein a first bearing bushing (24) for receiving the first gear wheel (16), a second bearing bushing (26) for receiving the second gear wheel (18), and at least two connecting elements (the two fasteners at the upper and lower portion of Fig. 2 further align the gears in the pressure chamber via alignment of the shalt 30 relative to the housing) are provided as the centering pins;
			b) arranging the first gear wheel (16) on the first bearing bushing (24) and arranging the second gear wheel (18) on the second bearing bushing (26) such that the gear wheels intermesh via the toothings in order to convey a fluid (Abstract, lines 4-9);
			c) connecting the base plate (10) and the cover element (12)
to form a housing (10+12, in combination), with the pressure chamber (14)
being formed, by the connecting elements (24, 26, and the fasteners at
the upper and lower portion of Fig. 2), wherein the gear wheels (16, 18)
are arranged along an axial direction between the base plate (10) and the
cover element (12) in bores ¶ 0010, lines 14-17) of the housing (10+12, in
combination).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of DE8315309(U1) Robert Bosh GMBH, published on October 31, 1984) (ROBERT BOSCH) (The citations related to ROBERT BOSCH below are taken from the English Translation provided with the disclosure on the information disclosure statement (IDS) filed on March 26, 2020).
	In reference to Claim 3, while BODZAK teaches a first bearing bush connected to a base as described above, BODZAK does not explicitly teach that the connection is via a press fit.  ROBERT BOSCH teaches a gear pump (p. 1, first full paragraph) where the first bearing bush (bearing bush 23) is connected to the base (12, single figure of DE8315309U1) via a press fit (23 can be fitted/pressed/inserted into the position shown in the single figure of DE8315309U1, top of p. 2, line 2).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) to have the first bearing bush connected to the base via a press fit as taught by ROBERT BOSCH and incorporate such a feature into BODZAK’s gear pump for at least the benefit of ensuring a smooth initial construction of the parts of the gear pump at initial assembly so that the pump operates to displace fluid as expressly described by ROBERT BOSCH (p. 1, first full paragraph, last two lines).
	Additionally, the Examiner notes that DE8315309U1 (listed on the IDS dated March 7, 2020) discloses a bushing (bearing bush 23) having a press fit connection arrangement with the base (12, single figure of DE8315309U1).
	Still additionally, BODZAK also discloses that at least one of the bearing bushings (24, Figs. 1 and 2) is connected to the base plate via a fit (an integral fit with the base plate).  BODZAK does not explicitly call out that the first bearing bush is connected to the base plate via a press fit.  Each of the limitations of Claim 3, however, constitute a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I).  The patentability of a product in an apparatus claim does not depend on its method of production.  If the product in the product-by-process claim (i.e., the first bearing bush) is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695 698 227 USPQ 964, 966, (Fed. Cir. 1985).  As previously described above, BODZAK discloses the product (i.e., the first bearing bush) and the first bearing bush has connection fit with the base as described above.  
	In reference to Claim 7, BODZAK further discloses that the first gear wheel (16) is arranged on a first bearing bushing (24) and the second gear wheel (17) is arranged on a second bearing bushing (26), wherein the first bearing bushing and the second bearing bushing are each mounted only in the base plate (10); wherein at least the base plate (10) and the cover element (12) are aligned with respect to each other and interconnected via connecting elements (at least fasteners on the radial ends as shown in Fig. 2), wherein the connecting elements and the bearing bushings are connected to the cover element or to the base plate via a fit.  BODZAK does not explicitly teach that the connection is via a press fit.  ROBERT BOSCH teaches a gear pump (p. 1, first full paragraph) where the first bearing bush (bearing bush 23) is connected to the base (12, single figure of DE8315309U1) via a press fit (23 can be fitted/pressed/inserted into the position shown in the single figure of DE8315309U1, top of p. 2, line 2).
	It would be obvious to the PHOSITA to have the first bearing bush connected to the base via a press fit as taught by ROBERT BOSCH and incorporate such a feature into BODZAK’s gear pump for at least the benefit of ensuring a smooth initial construction of the parts of the gear pump at initial assembly so that the pump operates to displace fluid as expressly described by ROBERT BOSCH (p. 1, first full paragraph, last two lines).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of US2016/0348675 (Ishii et al.; published on December 1, 2016) (ISHII).
	In reference to Claim 9, BODZAK teaches that at least the base and the cover element are embodied at least partially as parts as described above, however, BODZAK does not explicitly call out that the base and cover element parts are at least partially sintered parts.  ISHII teaches an internal gear pump including a metallic pump cover (6, ¶ 0048, lines 1-3) and base (mating surfaces of pump casing 5 are sintered surfaces, ¶ 0048, lines 5-9 and last 5 lines).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize base/cover element parts that are at least partially sintered as taught by ISHII and incorporate this kind of part formation for the base/cover elements of BODZAK’s gear pump for the benefit of constructing a robust gear pump at a low manufacturing cost and a high safety factor as expressly described by ISHII cost (Abstract, lines 1-3).
	In reference to Claim 9, BODZAK teaches that at least the base and the first bearing bush that extends therefrom is embodied as a part of the pump assembly/gear pump as described above, however, BODZAK does not explicitly call out that the base/first bearing bush is embodied as a sintered part.  ISHII teaches an internal gear pump including a pump cover (6, ¶ 0048, lines 1-3) and a base (mating surfaces of pump casing 5 are sintered surfaces, ¶ 0048, lines 5-9 and last 5 lines).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the base that is sintered part as taught by ISHII and incorporate this kind of material formation to form the base and the first bearing bush that extends from the base in BODZAK’s gear pump for the benefit of constructing a robust gear pump at a low manufacturing cost and a high safety factor as expressly described by ISHII (Abstract, lines 1-3).
	Additionally, also in reference to Claims 9 and 10, BODZAK and ISHII teach that the cover element, the body, and the first bearing bush are sintered parts. Sintering is generally understood by the PHOSITA to be a manufacturing process regarding metal parts, and as such, Claims 8 and 9 respectively constitute product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I). The patentability of a product in an apparatus claim does not depend on its method of production. If the product in the product-by-process claim (i.e., cover element, base, and first bearing bush) is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US5224838 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday May 31, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746